tcmemo_2010_103 united_states tax_court the ringgold telephone company petitioner v commissioner of internal revenue respondent docket no filed date timothy j peaden and timothy l fallaw ii for petitioner eric b jorgensen and james c lanning jr for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for tax_year and a penalty under sec_6662 a of dollar_figure the issues to be 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all subchapter references are to ch of that code all rule continued decided are for purposes of determining built-in_gain under sec_1374 whether the fair_market_value of a partnership_interest petitioner owned as of date was dollar_figure as petitioner contends or dollar_figure as respondent contends and whether petitioner is liable for the accuracy-related_penalty respondent determined pursuant to sec_6662 findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found as facts petitioner was a georgia corporation at the time the petition was filed petitioner provides telecommunications services to customers in georgia and tennessee before tax_year petitioner was taxed as a c_corporation for federal_income_tax purposes petitioner made a valid election to be classified as an s_corporation for federal_income_tax purposes effective date petitioner’s interest in crc and chat on date petitioner owned a 25-percent partnership_interest in cellular radio of chattanooga crc hereinafter we will refer to petitioner’s partnership_interest in crc as the crc interest as of date the other continued references are to the tax_court rules_of_practice and procedure partners in crc each with a 25-percent interest were bellsouth mobility inc bellsouth trenton telephone co and bledsoe telephone co as of date crc’s primary asset was a percent limited_partnership_interest in the chattanooga msa limited_partnership chat which provided wireless telecommunications service in chattanooga tennessee before date chat’s general_partner was chattanooga cgsa inc effective date chat’s general_partner was chattanooga cgsa l l c both of the successive general partners were at all times relevant to this proceeding wholly owned by bellsouth and hereinafter they collectively are referred to as chattanooga cgsa as the only general_partner of chat chattanooga cgsa was the only partner with the authority to request additional capital contributions and make distributions of partnership profits from january through date chat was owned as follows partnership chattanooga cgsa alltel cellular associates of south carolina limited_partnership crc ownership_interest percentage general limited_partnership partnership dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at all times between january and date petitioner indirectly owned a 385-percent interest in chat as a result of petitioner’s 25-percent partnership_interest in crc and crc’ sec_29 54-percent limited_partnership_interest in chat bellsouth acquired petitioner’s 25-percent interest in crc on date before that date bellsouth owned percent of chat--7 percent through its interest in crc and dollar_figure percent through its ownership of chattanooga cgsa through its ownership of chattanooga cgsa bellsouth controlled chat the interests of petitioner and bellsouth in chat by virtue of their ownership of interests in crc and chattanooga cgsa before date were are as follows ownership_interest percentage chat via chattanooga cgsa chat via crc chat total bellsouth petitioner dollar_figure -- on date crc interests were not publicly traded and petitioner’s right to sell its 25-percent interest in crc was subject_to a right_of_first_refusal in favor of the other crc partners on date partnership interests in chat were not publicly traded reporting of built-in_gain on the sale of the crc interest on date at petitioner’s request the certified public accounting firm warinner gesinger associates l l c warinner issued a report using financial data that valued the crc interest of petitioner at approximately dollar_figure date report in early phil erli mr erli then the general manager of petitioner requested that warinner prepare a revised valuation report to correct arithmetical errors in the date report and to include more recent data in the valuation analysis on date warinner issued a revised report on the basis of financial data through date which estimated the value of the crc interest to be approximately dollar_figure date report at the time that mr erli requested the date report he was not aware of the existence of the built-in gains tax and the impact that the determination of fair_market_value would have on that tax petitioner’s management did not become aware of the built-in gains tax until sometime in late or early in march of petitioner engaged the investment banking firm robinson-humphrey co l l c robinson-humphrey to identify potential buyers and to market the crc interest robinson-humphrey prepared an offering memorandum which was provided to prospective purchasers and listed the value of the crc interest as approximately dollar_figure million robinson-humphrey’s compensation was contingent on the sale price of the crc interest accordingly it had an incentive to try to generate a high sale price the robinson-humphrey memorandum was prepared for marketing purposes rather than as an objective assessment of value petitioner did not expect to get an offer of dollar_figure million for its interest indeed petitioner’s management had decided that it would accept as little as dollar_figure million for the crc interest on date bellsouth offered to purchase the crc interest for dollar_figure subject_to working_capital adjustments as of the date of closing petitioner received no other offers to purchase the crc interest the other partners in crc did not exercise their rights of first refusal with respect to the offer made by bellsouth petitioner accepted bellsouth’s offer on date and the sale of the crc interest to bellsouth was completed on date for dollar_figure petitioner timely filed a federal_income_tax return on form_1120s u s income_tax return for an s_corporation for the tax_year on its form_1120s petitioner reported the amount of recognized_built-in_gain attributable to the crc interest using a fair_market_value as of date the valuation_date of dollar_figure the amount determined by the date report petitioner used the valuation of the crc interest contained in the date report on the advice of stephen henley a certified_public_accountant petitioner consulted to review its federal_income_tax return respondent sent petitioner a notice_of_deficiency dated date that determined a deficiency of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure the deficiency resulted from respondent’s determination that the fair_market_value of the crc interest was dollar_figure rather than the dollar_figure shown on petitioner’s federal_income_tax return i valuation of the crc interest opinion the issue we must decide is the fair_market_value of the crc interest on the valuation_date ie on date the effective date of petitioner’s subchapter_s_election 2we note that schedule to the notice_of_deficiency explanation of adjustments states that the value of the crc interest is determined to be dollar_figure however schedule to the notice_of_deficiency uses the value of dollar_figure in calculating the built-in gains tax a built-in gains tax sec_1374 imposes a tax on built-in gains--gains accrued while an asset is held by a c_corporation which later makes a subchapter_s_election an s corporation’s gain upon disposition of an asset generally is treated as built-in_gain to the extent that the fair_market_value of that asset on the first day of the first taxable_year for which the corporation’s subchapter_s_election is in effect exceeds that asset’s adjusted_basis on such date sec_1374 if an asset with built-in_gain is sold during the 10-year period beginning on such date the s_corporation will be taxed on the built-in_gain sec_1374 d the parties agree that petitioner is subject_to built-in gains tax under sec_1374 on the sale of the crc interest respondent asserts that the fair_market_value of the crc interest on the valuation_date was dollar_figure the price for which the interest was sold to bellsouth on date petitioner contends that the value of the crc interest on the valuation_date was dollar_figure b fair_market_value standard the standard for valuation is fair_market_value which is defined as the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person being under a compulsion to buy or to sell see 411_us_546 applying the standard set forth in sec_20_2031-1 estate_tax regs the standard is objective using a hypothetical willing buyer and seller who are presumed to be dedicated to achieving maximum economic advantage in any transaction involving the property see 94_tc_193 the objective willing buyer willing seller standard must be achieved in the context of market and economic conditions on the valuation_date id the valuation of stock is a question of fact resolved on the basis of the entire record see 674_f2d_761 9th cir estate of newhouse v commissioner supra pincite the trier of fact must weigh all relevant evidence to draw the appropriate inferences see 323_us_119 304_us_282 estate of newhouse v commissioner supra pincite in valuing unlisted securities actual arm’s length sales of such stock in the normal course of business within a reasonable_time before or after the valuation_date are the best criteria of market_value 79_tc_938 see also 110_tc_530 where the value of unlisted stock cannot be determined from actual sale prices its value generally is to be determined by taking into consideration a host of factors including among others the company’s net_worth prospective earning power and dividend-paying capacity see eg estate of davis v commissioner supra pincite as is customary in valuation cases the parties offered expert opinion evidence to support their opposing valuation positions in such cases we evaluate the opinions of experts in the light of the demonstrated qualifications of each expert and all other evidence in the record see 480_f2d_171 9th cir affg 54_tc_493 86_tc_547 we have broad discretion to evaluate ‘the overall cogency of each expert’s analysis ’ 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part on another ground tcmemo_1986_318 we are not bound by the formulas and opinions proffered by an expert witness and may accept or reject expert testimony in the exercise of sound judgment see helvering v nat grocery co supra pincite estate of newhouse v commissioner supra pincite where necessary we may reach a determination of value on the basis of our own examination of the evidence in the record see 538_f2d_927 2d cir affg tcmemo_1974_285 estate of davis v commissioner supra pincite where experts offer divergent estimates of fair_market_value we decide what weight to give these estimates by examining the factors they used in arriving at their conclusions see 38_tc_357 we have broad discretion in selecting valuation methods see 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 and in evaluating the weight to be given the facts in reaching our conclusion because finding market_value is after all something for judgment experience and reason 202_f2d_105 2d cir affg a memorandum opinion of this court moreover while we may accept the opinion of an expert in its entirety see 74_tc_441 we may be selective in the use of any part of such opinion or reject the opinion in its entirety see parker v commissioner supra pincite because valuation necessarily results in an approximation the figure at which this court arrives need not be one as to which there is specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence see estate of o’connell v commissioner supra pincite silverman v commissioner supra pincite c the parties’ expert testimony petitioner’s expert witness william e king mr king prepared a report king report that concludes that the value of the crc interest was dollar_figure on the valuation_date respondent’s expert witness steven c hastings mr hastings prepared a report hastings report that concludes that the value of the crc interest was dollar_figure on the valuation_date mr king is a certified_public_accountant and is accredited in business valuation by the american institute of certified public accountants mr king has substantial experience in valuing telecommunications entities since mr king’s work has been focused on the telecommunications industry and mr king’s company provides on average between and valuations per year related to telecommunications businesses mr king testified that in any given year he spends between percent and percent of his time working on telecommunications valuations on the basis of his experience in telecommunications valuation mr king was able to factor in the specific conditions and outlook of the telecommunications industry as well as the economic outlook in general existing on the valuation_date mr hastings is a certified_public_accountant but is not accredited specifically in business valuation mr hastings worked in the area of business valuation during the late 1980s and early 1990s before leaving to work in other areas of finance mr hastings returned to business valuation work in and he testified that about percent of his billable hours are currently spent on valuation issues however mr hastings had never valued a telecommunications company before preparing his expert report in the instant case consequently mr hastings took a more mechanical approach to the valuation of the crc interest relying heavily on historical data without significant adjustment to reflect prevailing market conditions in the telecommunications industry on the valuation_date mr king valued the crc interest using both a business_enterprise value analysis and a distribution yield analysis the business_enterprise value analysis incorporated four valuation methods capitalization of income_method discounted future income_method guideline company method and guideline transaction_method the capitalization of income_method applied a capitalization rate of percent to chat’s determined net cashflows for four distinct periods preceding the valuation_date the discounted future income_method applied discount rates ranging from dollar_figure percent to dollar_figure percent to chat’s projected annual net cashflows for each of the years during a 10-year period ending on date and a 03-percent discount rate to chat’s residual_value the guideline company method reflected prices paid for companies similar to chat and whose stock was traded in a public market the guideline transaction analysis reflected transactions involving the acquisition of privately held entities similar to chat the resulting values derived under these four enterprise valuation methods and the weights assigned to each were as follows method capitalization of income discounted future income guideline company guideline transaction concluded enterprise value value of chat dollar_figure big_number big_number big_number big_number weight percentage on the basis of the above mr king determined in his report that on the valuation_date the total business_enterprise value of chat was dollar_figure the fair_market_value of crc’s interest in chat was dollar_figure and the fair_market_value of the crc interest was dollar_figure in his report mr king then applied a 5-percent lack of marketability discount and concluded that the appropriate business_enterprise valuation of the crc interest was dollar_figure using the distribution yield analysis mr king estimated the value of chat by applying a capitalization factor of dollar_figure percent that reflected a 5-percent marketability discount to chat’s net after-tax distributions for the years before the valuation_date through on the basis of the distribution yield analysis mr king determined that the fair_market_value of the crc interest on the valuation_date was dollar_figure in his report mr king weighted the business_enterprise analysis and the distribution yield analysis equally to arrive at a fair_market_value of dollar_figure for the crc interest in his report mr hastings valued the crc interest by considering three business_enterprise valuation methods discounted cashflow method merger and acquisition method and guideline company method to determine the fair_market_value of chat using the discounted cashflow method mr hastings applied a 14-percent discount rate to chat’s projected annual income for each of the years during a 10-year period ending on date mr hastings used the merger and acquisition method to reflect transactions involving acquisitions of privately held entities comparable to chat mr hastings used the guideline company method to reflect prices paid for companies which were engaged in a business similar to chat and whose stock was publicly traded in his report mr hastings determined that the guideline company method potentially overstated the value of chat and gave it no weight mr hastings concluded that the discounted cashflow method and the merger and acquisition method should be weighted equally the resulting values derived under these three methods were as follows valuation method value of chat weight percentage discounted cashflow merger acquisition guideline company concluded value dollar_figure big_number big_number big_number on the basis of the above mr hastings in his report determined that the total value of chat was dollar_figure applied a 35-percent marketability discount and concluded that the value of a 385-percent equity_interest in chat on date was dollar_figure he also concluded that a multilevel discount was not appropriate and concluded that the value of the crc interest on the valuation_date was dollar_figure in his report mr hastings did not consider chat’s distribution history when preparing his valuation analysis and respondent asserts that mr king’s use of a distribution yield analysis in his report was inappropriate specifically respondent contends that a distribution yield analysis is appropriate only where the company being valued has been distributing almost all of its net_income relying on sec_25_2512-2 gift_tax regs and revrul_59_60 1959_1_cb_237 respondent further asserts that dividend-paying capacity not dividends_paid or distributed should be used to value closely held stock respondent contends that a distribution yield analysis will understate the value of a company’s stock when the company is not paying out all of the cash that it has available for dividends it is important to note that while dividend-paying capacity may well be more important than actual dividends_paid or distributed when determining the value of a controlling_interest in a closely_held_business this court has recognized that dividends_paid can be more important than dividend-paying capacity in appraising minority interests because a minority shareholder cannot force the company to pay dividends even if it has the capacity to do so barnes v commissioner tcmemo_1998_413 citing pratt et al valuing a business the analysis and appraisal of closely held companies 3d ed d sale price of the crc interest as evidence of fair_market_value since a reasonably contemporaneous arm’s-length sale is the best evidence of value we must decide whether the sale of the crc interest to bellsouth meets that criterion during date approximately months after the valuation_date petitioner and bellsouth entered into an agreement for the purchase of the crc interest petitioner sold the crc interest to bellsouth on date for dollar_figure respondent contends that the best evidence of the value of the crc interest on date is the subsequent sale of that interest to bellsouth on date petitioner contends that the sale of the crc interest to bellsouth did not reflect arm’s-length pricing between a willing and informed hypothetical buyer and seller and that the sale price must be disregarded or adjusted petitioner further contends that bellsouth would have paid more than an average hypothetical buyer for the crc interest because bellsouth already owned a controlling_interest in chat the primary asset of crc in deciding whether the sale of the crc interest to bellsouth is probative evidence of its value on the valuation_date we first consider whether the sale was within a reasonable_time after the valuation_date the price at which the crc interest sold was fixed by a formula agreed to months after the valuation_date petitioner has not established and does not argue that there were intervening circumstances that would have affected value between the valuation_date and the sale date and neither party asserts that the sale date was not within a reasonable_time after the valuation_date we conclude on the basis of the record that the sale of the crc interest to bellsouth occurred within a reasonable_time after the valuation_date and that there were no intervening events that would have affected value between the valuation_date and the sale date we next consider whether the sale to bellsouth was an arm’s- length sale in the normal course of business the evidence indicates that bellsouth was an unrelated buyer acting in its own self-interest when it purchased the crc interest neither party argues that the sale to bellsouth was not an arm’s-length transaction we conclude on the basis of the record that the sale of the crc interest was an arm’s-length sale in the normal course of business finally even though we have concluded that the sale of the crc interest to bellsouth was an arm’s-length transaction we consider whether unique characteristics of the transaction persuade us to adjust the sale price in our valuation analysis petitioner argues that if we use the bellsouth purchase_price as evidence of the value of the crc interest on the valuation_date that purchase_price must be adjusted to reflect special circumstances surrounding the buyer the seller or the transaction generally that could have skewed the sale price from a measure of true fair_market_value that would have been reached between a hypothetical buyer and seller absent those circumstances we agree with petitioner that in the instant case we should consider the unique characteristics of the actual buyer seller and transaction see epic associates 84-iii v commissioner tcmemo_2001_64 hansen v commissioner a memorandum opinion of this court dated date sec_20_2031-2 estate_tax regs petitioner contends that the sale price must be adjusted because bellsouth was a truly unique buyer that would have likely valued the crc interest at a higher price than literally anyone else in the world based on its unilateral control of chat additionally petitioner contends that we must consider bellsouth’s history of submitting high bids in order to discourage exercise of rights of first refusal e whether the bellsouth sale price included a control premium petitioner argues that as a matter of law the fair_market_value of a minority interest in a business cannot be ascertained by reference to what a controlling_interest holder would pay for the interest because a controlling_interest holder would place a greater value on a minority interest than would a hypothetical purchaser who lacks control petitioner therefore contends that the bellsouth purchase_price reflects a control value to bellsouth and must be disregarded or discounted in determining the fair_market_value of the crc interest to a hypothetical buyer who did not control chat as bellsouth did respondent counters with the argument that bellsouth already controlled chat before its acquisition of the crc interest and did not gain any additional measure of control_over chat by virtue of its purchase of the crc interest consequently respondent contends bellsouth would not have paid a control premium for the crc interest but instead would have paid only what any other buyer would have paid for a minority interest in crc respondent therefore argues that the bellsouth sale price reflects a discount for lack of control according to petitioner valuing the crc interest by reference to the bellsouth sale price without applying a discount for lack of control would violate the precedent of this court and the court_of_appeals for the eleventh circuit petitioner contends that 658_f2d_999 5th cir en_banc and 79_tc_938 prohibit the commissioner from valuing an interest on the basis of its value to a person who 3the tax_court follows the law of the court_of_appeals to which an appeal would lie if the law of that circuit is on all fours 54_tc_742 affd 445_f2d_985 10th cir absent stipulation to the contrary any appeal of the instant case would be to the court_of_appeals for the eleventh circuit see sec_7482 4the court_of_appeals for the eleventh circuit has adopted as binding precedent certain decisions of the former court_of_appeals for the fifth circuit see 661_f2d_1206 11th cir en_banc 667_f2d_33 11th cir however as discussed below because 658_f2d_999 5th cir is not on all fours with the instant case we need not consider whether it would be binding precedent in the eleventh circuit already holds a controlling_interest without applying a discount for lack of control in estate of bright the decedent and her husband owned as community_property a 55-percent interest in each of several closely held corporations the issue in estate of bright was the valuation of the decedent’s one-half of that community_property interest the commissioner argued that the proper valuation method was to value the entire 55-percent interest including a control premium and then take one-half thereof the court_of_appeals for the fifth circuit held that family attribution did not apply to lump the decedent’s minority interest with the interest of her husband to create a controlling_interest for valuation purposes id in estate of andrews v commissioner supra the issue was the valuation of a decedent’s 20-percent interest in each of four closely held corporations as there had been no sales of interests in the corporations being valued within a reasonable_time before or after the valuation_date this court valued the stocks indirectly by weighing net_worth prospective earning power dividend-paying capacity and other_relevant_factors id pincite the portion of the estate of andrews opinion on which petitioner relies addresses whether a control discount should be applied to that indirectly determined value id pincite the commissioner’s position in estate of andrews was that a control discount should not be applied if family members control a corporation id pincite because all the shareholders including the decedent were family members and shared in control the commissioner argued that no discount should be allowed in valuing the decedent’s 20-percent interest id citing estate of bright v commissioner supra this court rejected the family attribution argument and applied a minority discount in determining the value of the decedent’s minority interests id pincite we do not agree that either estate of bright or estate of andrews controls the valuation issue in the instant case as a matter of law in both estate of bright and estate of andrews the question was not whether a majority shareholder would pay a premium for a minority interest in an entity that it controlled but whether family attribution should apply to prevent the application of a lack of control discount even though the interest being valued was a minority interest neither estate of andrews nor estate of bright involved an actual contemporaneous sale of an interest in any of the entities being valued as is present in the instant case in both estate of bright and estate of andrews the commissioner’s position was that a minority interest in a closely_held_corporation should be valued with a control premium those are not the circumstances of the instant case respondent concedes that the crc interest was a minority interest and that a minority discount is appropriate in valuing that interest as discussed above respondent contends that the minority discount is reflected in the bellsouth sale price for the foregoing reasons we conclude that neither estate of bright v commissioner supra nor estate of andrews v commissioner supra establishes that a controlling shareholder would necessarily be willing to pay a premium for a minority interest in a corporation that it already controlled accordingly we do not agree with petitioner that we must as a matter of law apply a lack of control discount to the actual sale price of the crc interest because the buyer bellsouth controlled chat we next consider whether petitioner has proved that under the particular circumstances present the crc interest would have been more valuable to bellsouth than to another investor who was merely acquiring a minority interest we find nothing in the record to support petitioner’s assertion to the contrary petitioner’s own expert mr king indicated that bellsouth had no incentive from a control perspective to buy the crc interest mr king testified at trial that it’s already been indicated that bellsouth had no reason to buy this there was no control element that was associated with this he further 5the parties disagree as to what the appropriate minority discount is and as to when and how that discount should be reflected in the different valuation methodologies stated that there’s no reason for it they already had control they already had operating control of the partnership accordingly we conclude that petitioner has not established that bellsouth paid a control premium for the crc interest f whether rights of first refusal affected the sale price we next consider whether as petitioner contends there is evidence that bellsouth paid a premium for the crc interest in order to discourage the exercise by the other crc partners of their rights of first refusal the sale of the crc interest was subject_to a right_of_first_refusal in favor of the three nonselling partners of crc mr king testified that in his extensive prior experience dealing with bellsouth and its successor entities once bellsouth determines that a transaction is strategic it will do whatever it takes to win including submitting high bids to discourage exercise of rights of first refusal regarding the crc purchase mr king stated that in other words they wanted to make sure that they put an offer out that was sufficient enough to essentially discourage bledsoe telephone company and trenton telephone company from exercising their right_of_first_refusal we found mr king’s testimony to be credible and there is no evidence contradicting his testimony in that regard consequently we conclude that the bellsouth sale price should be adjusted to reflect the likelihood that bellsouth viewed the crc interest as a strategic acquisition and was willing to pay a premium to avoid exercise of the rights of first refusal of the other crc partners for the foregoing reasons we conclude that the bellsouth sale price is probative but not conclusive evidence of the value of the crc interest on the valuation_date g fair_market_value of the crc interest because we find that the bellsouth sale price is probative but not conclusive evidence of the value of the crc interest on the valuation_date we have also carefully considered all of the other evidence in the record in arriving at a determination of the fair_market_value of the crc interest in making a determination of value we have considered the sale of the crc interest to bellsouth and the valuation reports of mr king and mr hastings as well as all the other_relevant_factors including the unique characteristics of bellsouth as a purchaser the business climate on the valuation_date the double-tiered partnership structure and the dividend and capital call history of crc we found petitioner’s expert mr king to be the more persuasive of the two expert witnesses as discussed above his experience in the field of telecommunications valuation allowed him to tailor his analyses to reflect industry conditions existing on the valuation_date additionally mr king’s analysis considered the distribution history of chat a factor ignored by mr hastings but likely to be an important consideration for a purchaser of a minority interest finally the court found mr king’s testimony at trial to be credible and persuasive accordingly we place great weight on mr king’s expert report however we do believe that mr king failed to adequately consider the sale to bellsouth in his analysis and we take that sale into account in reaching a determination of value we accept the values determined by mr king in his business_enterprise valuation analysis and his distribution yield analysis and his decision to weight those factors equally in valuing the crc interest however we have also determined that it is appropriate to include a third factor in the analysis ie the bellsouth sale price after considering all of the evidence in the record we conclude that the values yielded by the business_enterprise analysis dollar_figure the distribution yield analysis dollar_figure and the bellsouth sale price dollar_figure should be weighted equally in arriving at the value of the crc interest weighting each of those numbers equally results in a value of dollar_figure on the basis of the foregoing considerations and the entire record we conclude that the fair market of the crc interest as of the valuation_date was dollar_figure ii substantial_understatement_penalty a taxpayer may be subject_to an accuracy-related_penalty of percent of any underpayment which is attributable to a substantial_understatement_of_income_tax sec_6662 and b for an s_corporation there is a substantial_understatement_of_income_tax if the amount of the understatement for the tax_year exceeds the greater of percent of the amount required to be shown on the return or dollar_figure sec_6662 pursuant to sec_7491 the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ultimate burden_of_proof 116_tc_438 the accuracy-related_penalty does not apply where it is shown that there was substantial_authority for the position taken by the taxpayer sec_6662 the accuracy-related_penalty also does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 that determination is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs taxpayers bear the burden of proving that they had reasonable_cause and acted in good_faith see higbee v commissioner supra pincite dollander v commissioner tcmemo_2009_187 relevant factors include a taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good-faith reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent determined that petitioner is liable for a substantial_understatement_penalty pursuant to sec_6662 of dollar_figure because we conclude below that petitioner acted with reasonable_cause and in good_faith it is unnecessary to determine the precise amount of the understatement resulting from our determination of the value of the crc interest petitioner contends that it is not liable for an accuracy- related penalty because it acted in good_faith and reasonably relied on the advice of mr henley in reporting the value of the crc interest respondent asserts that petitioner did not act reasonably and in good_faith because it disregarded two appraisals and the actual sale price all of which would have resulted in a value for the crc interest higher than that which was reported on petitioner’s income_tax return mr erli who was petitioner’s general manager in testified that he was not an expert in tax matters and that in fact tax was one of his areas of weakness for that reason mr erli suggested that petitioner should bring in someone to consult on its tax returns consequently mr henley a certified_public_accountant specializing in tax was hired to review petitioner’s tax returns it was mr henley who first raised the issue of built-in gains tax mr erli’s uncontradicted testimony establishes that the decision to use the dollar_figure million valuation of the crc interest from the date report was based on the advice of mr henley we conclude that it was reasonable for petitioner to rely on the advice of mr henley in determining the valuation of the crc interest to report on its income_tax return mr henley testified that he was made aware of the sale to bellsouth but that he did not recommend that petitioner use the sale price in determining the value of the crc interest on the valuation_date on the basis of the testimony of mr erli and mr henley it appears that petitioner did not provide mr henley with the date report or the robinson-humphrey memorandum all of the evidence indicates that the date report was an update of the date report to correct errors and incorporate more current data respondent does not dispute that the september report contained errors nor does respondent contend that the date report did anything more than correct errors and incorporate more recent financial information we conclude that there was no reason for petitioner to have provided mr henley with an appraisal that contained errors and outdated financial information when a more current version of that same report was available furthermore we conclude that the robinson-humphrey memorandum was prepared primarily as a marketing tool not as an objective valuation of the crc interest consequently we conclude that petitioner did not act in bad faith when it failed to provide mr henley with the date report and the robinson-humphrey memorandum for the foregoing reasons we conclude that petitioner acted with reasonable_cause and in good_faith in relying on the advice of mr henley regarding the valuation of the crc interest because we so conclude we need not reach the question of whether petitioner’s position was supported by substantial_authority we hold that petitioner is not liable for a substantial_understatement_penalty under sec_6662 iii conclusion on the basis of the foregoing we conclude that the value of the crc interest on date was dollar_figure and that petitioner is not liable for a substantial_understatement_penalty we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered under rule
